

116 S850 ES: Highly Rural Veteran Transportation Program Extension Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 850IN THE SENATE OF THE UNITED STATESAN ACTTo extend the authorization of appropriations to the Department of Veterans Affairs for purposes of
			 awarding grants to veterans service organizations for the transportation
 of highly rural veterans.1.Short titleThis Act may be cited as the Highly Rural Veteran Transportation Program Extension Act.2.Extension of authority to make grants to Veterans Service Organizations for transportation of highly rural veteransSection 307(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1710 note) is amended by striking 2020 and inserting 2021.3.Making permanent authority for Secretary of Veterans Affairs to transport individuals to and from facilities of Department of Veterans Affairs(a)In generalSection 111A(a) of title 38, United States Code, is amended—(1)by striking paragraph (2); and (2)in paragraph (1), by striking (1). (b)Report required(1)In generalNot later than five years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on cost savings, performance, and satisfaction of individuals, with respect to— (A)the transport by the Secretary of individuals under subsection (a) of section 111A of title 38, United States Code; and (B)the program the establishment of which was facilitated under subsection (b) of such section. (2)ElementsThe report required by paragraph (1) shall include an assessment of the effect of emerging health care modalities, including telehealth and VA Video Connect, on— (A)the transport of individuals described in paragraph (1)(A); (B)the satisfaction of such individuals with services described in section 111A(a) of title 38, United States Code; and (C)the program described in paragraph (1)(B). (3)DefinitionsIn this subsection: (A)Telehealth(i)In generalThe term telehealth means the use of electronic information and telecommunications technologies to support and promote long-distance clinical health care, patient and professional health-related education, public health, and health administration.(ii)TechnologiesFor purposes of clause (i), telecommunications technologies include videoconferencing, the internet, streaming media, and terrestrial and wireless communications.(B)VA Video ConnectThe term VA Video Connect means the program of the Department of Veterans Affairs to connect veterans with their health care team from anywhere, using encryption to ensure a secure and private session.(c)Technical correctionSection 111A(b) of title 38, United States Code, is amended by striking veterans' service organizations and inserting veterans service organizations.4.Medical examination protocol for volunteer drivers participating in program of transportation services for veteransSection 111A(b) of title 38, United States Code, is amended—(1)by inserting (1) before The Secretary; and(2)by adding at the end the following new paragraph:(2)(A)Not later than 90 days after the date of the enactment of the Highly Rural Veteran Transportation Program Extension Act, the Secretary shall develop and establish a national protocol for the administration of medical examinations for volunteer drivers to participate in the program described in paragraph (1).(B)In developing the protocol required by subparagraph (A), the Secretary shall consult with such persons as the Secretary determines have an interest in the program described in paragraph (1).(C)(i)The Secretary shall implement the protocol by first conducting a one-year pilot program using the protocol.(ii)After conducting the pilot program required by clause (i), the Secretary shall assess the pilot program and make such changes to the protocol as the Secretary considers appropriate.(iii)After making changes to the protocol under clause (ii), the Secretary shall implement the protocol in phases during the course of one year..5.Comptroller General of the United States report on transportation services for veterans(a)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program the establishment of which was facilitated under section 111A(b) of title 38, United States Code.(b)ContentsThe report submitted under subsection (a) shall include the following:(1)A description of the program described in subsection (a), including descriptions of the following:(A)The purpose of the program.(B)The activities carried out under the program.(2)An assessment of the sufficiency of the program with respect to the purpose of the program.(3)An assessment of the cost effectiveness of the program in relation to alternatives.(4)An assessment of the health benefits for veterans who have participated in the program.(5)An assessment of the sufficiency of staffing of employees of the Department of Veterans Affairs who are responsible for facilitating the maintenance of the program.(6)An assessment, with respect to the purpose of the program, of the number of vehicles owned by and operating in conjunction with the program.(7)An assessment of the awareness and usage of the program by veterans and their families.(8)An assessment of other options for transportation under the program, such as local taxi companies and ridesharing programs such as Uber and Lyft.Passed the Senate July 30, 2020.Secretary